                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF ILLINOIS




MAURICE L. WALLACE,

              Plaintiff,

vs.                                                 Case No. 17ïcv–576ïDRH

JOHN BALDWIN,
KIM BUTLER,
ROBERT MUELLER,
SANDRA FUNK,
ANITA BAZILE-SAWYER,
WEXFORD HEALTH SOURCES,
INC.,
JOHN DOES #1-21

                 Defendants.



                           MEMORANDUM AND ORDER

HERNDON, District Judge:

      Plaintiff Maurice Wallace, an inmate who is currently incarcerated in Menard

Correctional Center, brings this action for deprivations of his constitutional rights

pursuant to 42 U.S.C. § 1983. In the Second Amended Complaint, Plaintiff alleges

that he has been unconstitutionally confined in segregation for 12 years. He asserts

claims against the defendants under the Eighth and Fourteenth Amendments, and




                                         1
the Americans with Disabilities Act (“ADA”), and Rehabilitation Act (“RA”). Plaintiff

seeks a declaratory judgment, monetary damages, and injunctive relief.

      This case is now before the Court for preliminary review of the Second

Amended Complaint pursuant to 28 U.S.C. § 1915A. Under § 1915A, the Court is

required to screen prisoner complaints to filter out non-meritorious claims. See

28 U.S.C. § 1915A(a).     Any portion of a complaint that is legally frivolous,

malicious, fails to state a claim upon which relief may be granted, or asks for money

damages from a defendant who by law is immune from such relief must be

dismissed. 28 U.S.C. § 1915A(b).

                                Procedural History

      Plaintiff filed suit on June 1, 2017. (Doc. 1). The Complaint was illegible,

and the Court struck it on June 2, 2017. (Doc. 4). Plaintiff filed a First Amended

Complaint on June 16, 2017. (Doc. 5). On July 5, 2017, the Court determined

that Plaintiff had three strikes pursuant to 28 U.S.C. § 1915(g) and that he was not

in danger of imminent harm, and so denied his request to proceed in forma

pauperis. (Doc. 10). The Seventh Circuit reversed, finding that Plaintiff did not

have three strikes and that his Amended Complaint established that his

circumstances placed him in danger of imminent harm. (Doc. 35). On August 1,

2018, the Court appointed counsel to assist Plaintiff. (Doc. 38). Counsel filed the

Second Amended Complaint on November 30, 2018. (Doc. 56).




                                         2
                                     Discussion

       The Second Amended Complaint alleges that Plaintiff has been held in

solitary confinement for 12 years, and that his placement there lacks rational

justification.   Plaintiff further alleges that, although the Illinois Department of

Corrections’ procedures specify that Plaintiff’s placement will receive review,

Plaintiff has been denied process or given sham approximations of process.

Plaintiff’s isolation in small cells, 23 hours a day, has caused mental and physical

injuries, resulting in permanent damage. Plaintiff alleges that the Defendants have

violated his rights pursuant to the Eighth and Fourteenth Amendments, as well as

the ADA and RA. (Doc. 56).

       The Court finds that all of Plaintiff’s claims survive threshold review

pursuant to 28 U.S.C. § 1915A.



                                     Disposition

       IT IS HEREBY ORDERED that Counts 1-6 survive threshold review.

       IT IS ORDERED that the Clerk of Court shall prepare for Defendants John

Baldwin, Kim Butler, Robert Mueller, Sandra Funk, Anita Bazile-Sawyer, and

Wexford Health Sources: (1) Form 5 (Notice of a Lawsuit and Request to Waive

Service of a Summons), and (2) Form 6 (Waiver of Service of Summons). The Clerk

is DIRECTED to mail these forms, a copy of the Second Amended Complaint, and

this Memorandum and Order to each Defendant’s place of employment as identified

by Plaintiff.    If a Defendant fails to sign and return the Waiver of Service of


                                          3
Summons (Form 6) to the Clerk within 30 days from the date the forms were sent,

the Clerk shall take appropriate steps to effect formal service on that Defendant,

and the Court will require that Defendant to pay the full costs of formal service, to

the extent authorized by the Federal Rules of Civil Procedure.

      Service shall not be made on the Unknown (John Doe) Defendants until such

time as Plaintiff has identified them by name in a properly filed amended complaint.

Plaintiff is ADVISED that it is Plaintiff’s responsibility to provide the Court with the

names and service addresses for these individuals.

      IT IS FURTHER ORDERED that, with respect to a Defendant who no longer

can be found at the work address provided by Plaintiff, the employer shall furnish

the Clerk with the Defendant’s current work address, or, if not known, the

Defendant’s last-known address. This information shall be used only for sending

the forms as directed above or for formally effecting service. Any documentation of

the address shall be retained only by the Clerk. Address information shall not be

maintained in the court file or disclosed by the Clerk.

      Defendants are ORDERED to timely file an appropriate responsive pleading

to the Second Amended Complaint and shall not waive filing a reply pursuant to 42

U.S.C. § 1997e(g).

      Pursuant to Local Rule 72.1(a)(2), this action is REFERRED to a United

States Magistrate Judge for further pre-trial proceedings.




                                           4
      Further, this entire matter is REFERRED to a United States Magistrate

Judge for disposition, as contemplated by Local Rule 72.2(b)(3) and 28 U.S.C. §

636(c), should all the parties consent to such a referral.

      IT IS FURTHER ORDERED that if judgment is rendered against Plaintiff,

and the judgment includes the payment of costs under Section 1915, Plaintiff will

be required to pay the full amount of the costs, regardless of whether his application

to proceed in forma pauperis is granted. See 28 U.S.C. § 1915(f)(2)(A).

      IT IS SO ORDERED.

                                                     Judge Herndon
                                                     2018.12.07
                                                     14:54:24 -06'00'
                                                                U.S. District Judge




                                          5
